[Cite as Polisetty v. State Med. Bd. of Ohio, 2015-Ohio-5278.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Sudhir Sitaram Polisetty, M.D.,                         :

                 Appellant-Appellant,                   :
                                                                        No. 15AP-482
v.                                                      :            (C.P.C. No. 14CV-11929)

State Medical Board of Ohio,                            :           (REGULAR CALENDAR)

                 Appellee-Appellee.                     :



                                             D E C I S I O N

                                    Rendered on December 17, 2015


                 Dinsmore & Shohl, LLP, Eric J. Plinke and Daniel S.
                 Zinsmaster, for appellant.

                 Michael DeWine, Attorney General, James T. Wakley and
                 Melinda Ryans Snyder, for appellee.

                                       ON MOTION TO DISMISS

KLATT, J.
        {¶ 1} Appellee, the State Medical Board of Ohio, permanently revoked the license
to practice medicine previously held by appellant, Dr. Sudhir Sitaram Polisetty. Dr.
Polisetty appealed the revocation, and the Franklin County Court of Common Pleas
affirmed. Dr. Polisetty filed his notice of appeal to this court on May 8, 2015. Dr.
Polisetty's counsel then filed a suggestion of death pursuant to App.R. 29 indicating that
Dr. Polisetty died on October 14, 2015. The state now moves to dismiss the appeal as
moot.
        {¶ 2} Counsel for Dr. Polisetty opposes dismissal on the grounds that the appeal
is not moot because the matter can still be reversed on appeal and remanded to the
medical board to afford Dr. Polisetty the opportunity for posthumous "vindication."
No. 15AP-482                                                                              2

Memorandum contra, at 3. In the alternative, counsel argues that if we do dismiss the
appeal we must nonetheless vacate all underlying administrative determinations,
including the license revocation, because the situation is analogous to one in which a
criminal conviction abates due to the death of the defendant during the course of his
direct criminal appeal as of right. The state argues to the contrary that the doctrine of
abatement should not apply because these are not criminal proceedings, there are no
sentencing implications arising from a license revocation, and the medical board cannot
reinstate the license of a deceased individual.
       {¶ 3} We agree with the state that the present appeal is moot and must be
dismissed. We also agree with the state that the doctrine of abatement does not apply to
medical board license revocation proceedings.
       {¶ 4} It is a standing principle that Ohio courts should not entertain jurisdiction
over cases that do not present an actual controversy. Tschantz v. Ferguson, 57 Ohio St.3d
131, 133 (1991). "If, while an action is pending, an event occurs that renders it impossible
for a court to grant any effectual relief, the court will generally dismiss the action."
Ridgeway v. State Med. Bd. of Ohio, 10th Dist. No. 06AP-1197, 2007-Ohio-5657, ¶ 11,
citing Tschantz. An action is moot when it involves no genuine justiciable controversy
upon which the court can render a decision that affects the existing legal relations
between the parties. Lingo v. Ohio Cent. RR., Inc., 10th Dist. No. 05AP-206, 2006-Ohio-
2268, ¶ 20.
       {¶ 5} We find that this appeal is now moot. Even if the appeal were to proceed to
a favorable conclusion, we doubt that the medical board has it within its power to restore
the late Dr. Polisetty to the practice of medicine. Nor do we entertain the notion that the
medical board upon remand could formally act to restore Dr. Polisetty's good name and
reputation, and thereby "vindicate" him in any way.
       {¶ 6} The medical board exists to regulate the practice of medicine by enforcing
standards for the conduct of physicians and other health care personnel. R.C. 4731.01 et
seq. Pursuant to this statutory mandate, the board issues certificates to practice medicine
or surgery under R.C. 4731.14, and renders discipline, up to and including revocation of
such certificates, under R.C. 4731.22. While the board's disciplinary actions may have a
collateral impact upon the reputation of those concerned, there is no provision for taking
No. 15AP-482                                                                               3

express and effective action in this regard beyond the board's licensure powers. In sum,
the board is not in the business of protecting reputations, but of granting and revoking
medical licenses, credentials that it manifestly could no longer offer Dr. Polisetty. This
court, even in the event of reversal, could only perform a vain act, and therefore we must
dismiss the appeal.
       {¶ 7} We next consider the effect of that dismissal upon past proceedings in the
matter. The doctrine of abatement proposes that, because the direct appeal of a felony
conviction is an indispensable component of that conviction's validity, the death of a
defendant in the course of his direct appeal as of right nullifies the original criminal
conviction. See generally Cavallaro, Better Off Dead: Abatement, Innocence, and the
Evolving Right of Appeal, 73 U. of Colo. L. Rev. 943, 2002. The rule is consistently
applied in the federal judiciary and accepted in some form by the majority of states. Id. at
943; Durham v. United States, 401 U.S. 481, 483 (1971) (doctrine of abatement provides
that death of defendant during pendency of direct appeal as of right nullifies all aspects of
the prosecution from its inception), overruled on other grounds, Dove v. United States,
423 U.S. 325 (1976). "This principle applies only while appeals of right are pending; the
Supreme Court draws the line at petitions for a writ of certiorari, which are simply
dismissed upon the death of a petitioner." United States v. Volpendesto, 755 F.3d 448,
452 (2014), citing Dove. See also State v. Liddy, 11th Dist. No. 2010-L-135, 2011-Ohio-
5856 (abatement does not operate to vacate underlying conviction when defendant dies
during appeal from denial of post-conviction relief).
       {¶ 8} Ohio is among the plurality of states whose courts have adopted the more
comprehensive form of the abatement doctrine. In State v. McGettrick, 31 Ohio St.3d 138
(1987), syllabus, the Supreme Court defined the rule as applied in Ohio:
              When a criminal defendant-appellant dies while his appeal is
              pending and, subsequently, within a reasonable time, a
              personal representative of the decedent is appointed, that
              representative may be substituted as a party on motion by the
              decedent's representative or the state under the then existing
              style of the case, and the court of appeals shall proceed to
              determine the appeal. Absent such a motion, filed within a
              reasonable time by the state, for substitution of a party, the
              court of appeals may dismiss the appeal as moot, vacate the
              original judgment of conviction and dismiss all related
              criminal proceedings, including the original indictment.
No. 15AP-482                                                                                4

       {¶ 9} As a question of first impression, we hold that the doctrine of abatement as
articulated in McGettrick does not apply to medical board revocation proceedings.
McGettrick is by its own language applicable only to criminal proceedings; board
proceedings can be disciplinary in nature, but they are not criminal and do not result in a
"conviction" that should be nullified or vacated. "A medical disciplinary proceeding is a
special statutory proceeding," Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 623 (1993),
and disciplinary proceedings before the board "are akin to civil actions." State ex rel.
Gelesh v. State Med. Bd. of Ohio, 172 Ohio App.3d 365, 2007-Ohio-3328 (10th Dist.).
This is evidenced by the fact that both the initial proceedings before the board and any
subsequent appeals are conducted under R.C. Chapter 119, and the provisions of that
chapter repeatedly refer to such actions as civil. Id., citing R.C. 119.12 (common pleas
court will give priority to administrative appeals over "all other civil actions"). We find no
authority that allows us to extend the doctrine of abatement to such non-criminal
proceedings, which are at best "law enforcement matters of an administrative nature."
State ex rel. Mahajan v. State Med. Bd. of Ohio, 127 Ohio St.3d 497, 2010-Ohio-5995,
¶ 29 (addressing public records availability of disciplinary proceedings).
       {¶ 10} For the foregoing reasons, we dismiss the present appeal as moot and leave
undisturbed the determinations of the court of common pleas and the medical board that
preceded the appeal.
                                                                             Appeal dismissed.

                           BROWN, P.J., and TYACK, J., concur.